DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 4, 6 and 13 are objected to because of the following informalities:  
In Claim 4, line 1, the phrase “The LIDAR of Claim of 4” should be changed to -- The LIDAR of Claim of 2 --.  
In Claim 6, line 12, the phrase “to handle road topography changes” should changed to -- to handle road topography changes. --.
In Claim 13, line 1, the phrase “wherein;” should be changed to – wherein: --. 
Appropriate correction is required.



                                      Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 10, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruver et al (US Patent No.: 9,625,582).
	Regarding claims 1, 10 and 19, referring to Figures 1D and 2B, Gruver et al teaches a LiDAR (i.e., LIDAR 200, Figs. 1D and 2B) configured for installation in a mobile platform, the L1DAR (i.e., LIDAR 200, Figs. 1D and 2B) comprising: 
a scanner (i.e., light sources 222a-222c and mirror 224, Figs. 1D and 2B) comprising a light source (i.e., light sources 222a-222c , Figs. 1D and 2B) configured to direct illumination in an illuminating direction; 
a light-intensity receiver (i.e., detectors 232a-232c and lens 250, Figs. 1D and 2B) that includes one or more light-intensity sensors (i.e., detectors 232a-232c, Figs. 1D and 2B); and one or more lens assemblies (i.e., lens 250, Figs. 1D and 2B) configured with respect to the one or more light- intensity sensors, such that that at least one sensor plane from the one or more light-intensity sensors is tilted to form a non-zero angle with at least one equivalent lens plane from the one or more lens assemblies; 
wherein: an object plane (i.e., Figs. 1D and 2B) on which the receiver sensor (i.e., detectors 232a-232c and lens 250, Figs. 1D and 2B ) is focused to align with the main LiDAR light illumination direction; a focal plane (i.e., Figs. 1D and 2B) is aligned parallel to the direction of movement of a mobile platform in which the LiDAR is installed; and the entire LiDAR light illumination volume (i..e, Figs. 1D and 2B) from near to far field is around the sharpest focal plane of the LiDAR receiver (i.e., Figures 1D and 2B, col. 9, lines 8-67, col. 10, lines 1-67, col. 11, lines 1-67, col. 12, lines 1-67, col. 13, lines 1-67, col. 14, lines 1-67, col. 15, lines 1-9, col. 34, lines 65-67, and col. 35, lines 1-7).
Regarding claims 2 and 11, Gruver et al further teaches wherein: the light-intensity sensor (i.e., detectors 232a-232c, Figs. 1D and 2B)  includes a focal plane; the focal plane makes a non-zero angle with respect to the equivalent lens plane from the lens assembly  (i.e., lens 250, Figs. 1D and 2B) and the sensor plane at a single point; and the focal plane intersects both the sensor plane and the lens plane at a single point.
Regarding claim 3, Gruver et al further teaches wherein the focal plane is: aligned with a main LiDAR light illumination direction and a direction of movement of a vehicle platform in which the LiDAR is installed; and parallel to an edge plane of the field of view (i.e., Figs. 1D and 2B).
Regarding claim 4, Gruver et al further teaches wherein the focal plane extends a theoretically infinite distance from the vehicle in both the light illuminating direction and vehicle movement direction (i.e., Figs. 1D and 2B).
Regarding claim 20, Gruver et al further teaches wherein the LiDAR system comprises one or more spinning LiDARs disposed on the vehicle roof (i.e., Figs. 1D and 2B).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruver et al (US Patent No.: 9,625,582) in view of Steinberg et al (Pub. No.: US 2020/0249324).
Regarding claims 5 and 12, Gruver et al differs from claims 5 and 12 in that he fails to specifically teach the one or more light-intensity sensors comprise a single light-intensity sensor. However, Steinberg et al in Pub. No.: US 2020/0249324 teaches the one or more light-intensity sensors comprise a single light-intensity sensor (i.e., single sensor 116, Fig. 3D)(i.e., Figure 3D, page 16, paragraphs [0148]-[0150]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the one or more light-intensity sensors comprise a single light-intensity sensor as taught by Steinberg et al in the system of Gruver et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the loss of the signal, reducing the size, space and cost of the whole system and improving the performance of the system.
Regrading claims 6, 14, 15 and 18, the combination of Gruver et al and Steinberg et al teaches  wherein: the one or more light-intensity sensors (i.e., sensors 116, Figs. 2B and 3D of Steinberg et al) comprise a first light-intensity sensor (i.e., first sensor 116, Figs. 2B and 3D of Steinberg et al) and a second light-intensity sensor (i.e., second sensor 116, Figs. 2B and 3D of Steinberg et al); he one or more lens assemblies comprise a single lens assembly (i.e., single lens 124, Fig. 3D of Steinberg et al); a vertical angle of view of both the first and second light-intensity sensors is greater than forty degrees (i.e., Figs. 2B and 3D of Steinberg et al); the first light-intensity sensor (i.e., first sensor 116, Figs. 2B and 3D of Steinberg et al ) has a first sensor plane; the second light-intensity sensor (i.e., second sensor 116, Figs. 2B and 3D of Steinberg et al ) has a second sensor plane; the single lens assembly (i.e., lens 124, Fig. 3D of Steinberg et al) has an equivalent lens plane that forms a non-zero angle with both the first sensor plane and the second sensor plane; and the use of the first and second, or more light-intensity sensor increases the LIDAR receiver field of view to handle road topography changes.
Regrading claims 7 and 16, the combination of Gruver et al and Steinberg et al teaches wherein the light-intensity receiver further comprises: a mirror (i.e., mirror 242, Fig. 2B of Gruver et al) disposed to separate the first light-intensity sensor and the second light- intensity sensor (i.e., detectors 232a-232c, Fig. 2B of Gruver et al).
Regrading claim 8, the combination of Gruver et al and Steinberg et al teaches wherein: the one or more light-intensity sensors comprise a single light-intensity sensor (i.e., single sensor 116, Fig. 3D of Steinberg et al); and the one or more lens assemblies comprise a first lens assembly and a second lens assembly (i.e., lens 124A and lens 124B, Fig. 2E of Steinberg et al).
Regrading claim 13, the combination of Gruver et al and Steinberg et al teaches wherein: the LiDAR receiver (i.e., detectors 232a-232c, Fig. 2B of Gruver et al) is tilted to form an angle that is greater than or equal to zero degrees and that is less than or equal to twenty degrees between the focal plane and the road surface to handle road topography changes while achieving a theoretically infinite depth of field for the LiDAR receiver; and the light illumination angle of the LiDAR scanner (i.e., light sources 222a-222c and mirror 224, Fig. 2B of Gruver et al) is titled that an entire LIDAR light illumination volume from near to far field is around a sharpest focal plane of the LIDAR receiver.

Allowable Subject Matter
7.	Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                            Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pennecot et al (US Patent No. 8,836,922) discloses devices and methods for a rotating lidar platform with a shared transmit/receive path.

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636